Citation Nr: 1642147	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-14 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for left acromioclavicular (AC) joint degenerative changes, status post rotator cuff repair, rated as noncompensable prior to July 21, 2012 and 10 percent disabling from July 21, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active duty service from January 1982 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  The decision granted service connection and assigned an initial noncompensable rating for a left shoulder disability.  The Veteran timely appealed the decision.  Jurisdiction was subsequently been transferred to the RO in St Petersburg, Florida.

In June 2012, the remanded the shoulder issue for additional development.  In January 2013, the Appeals Management Center (AMC) granted a rating of 10 percent effective July 21, 2012.

In October 2013, the Board denied the claim for higher initial ratings.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an undated Joint Motion for Remand (JMR), the parties agreed that the Board had erred by relying on what was considered an inadequate VA examination of the Veteran's shoulder.  They sought a remand, which the Court granted in July 2014.

In October 2014, June 2015, and April 2016, the Board remanded the claim for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In October 2014, the Board remanded the claims to provide the Veteran with an examination that set forth the current severity of a service-connected left shoulder disability.  Specifically, the examiner was advised that in addressing the severity of the Veteran's service-connected left shoulder disability in the functional loss assessment, the examiner must specifically note instances when the symptoms 'flare-up' or increase in severity when the left shoulder is used repeatedly over a period of time.  The motion lost during 'flare-up' episodes was requested to be portrayed in terms of the degree of additional loss of range of motion beyond what was shown clinically.  The Veteran was provided a VA examination in January 2015 that noted the Veteran's report of flare-ups, but did not address the degree of additional loss of range of motion during periods of flare-ups as was specifically requested in the October 2014 remand instructions.

In October 2015, the Board again remanded the claim for an adequate opinion.  The Veteran underwent an additional VA examination in December 2015.  The examiner indicated he was unable to determine whether pain, weakness, fatigability, or incoordination will significantly limit ability with flare-ups since he would need to resort to speculation in this hypothetical situation.  

In April 2016, the Board again remanded the claim for a VA examination and adequate opinion.  The Veteran underwent an additional VA examination in May 2016.  The examiner indicated it would be speculative to provide accurate range of motion findings during a flare-up or repetitive use over time since there is no flare-up at the time of exam and the Veteran is not being examined after repetitive motion over time.  

As noted in the April 2016 remand, the Veteran is competent to describe any additional loss of function during periods of flare-up.  As there has still been no adequate opinion which addresses whether pain, weakness, fatigability, or incoordination will significantly limit ability with flare-ups, an additional VA examination is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination of the left shoulder.  The examiner must review the claims file and should note that review in the report.  The examiner should set forth all current complaints and findings pertaining to the left shoulder disability.  The examiner should conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.  

The examiner MUST specifically address:

A.  Any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.

B.  Any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion.  If the Veteran describes flare-ups of pain, examiner is requested to opine whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  That determination MUST be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

3.  Ensure that the VA examination report responds to the above examination directive, to include ensuring that the examination has adequate findings regarding functional limitations during a flare-up and repetitive use.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


